 

 

Case 3:19-cr-04860-DMS Document 87 Filed 05/29/20 PagelD.193 Page 1 of 2
AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case . ,

 

 

 

UNITED STATES DISTRICT COURT | way 99 202
SOUTHERN DISTRICT OF CALIFORNIA :

 

 

 

CLERK US DISTRICT COURT

 

 

UNITED STATES OF AMERICA JUDGMENT IN A C] MINAL GSASIET Oo FORNIA
Vv. (For Offenses Committed O EP
PEDRO ESPINOZA-GUTIERREZ (1) Case Number: 19CR4860-DMS

Douglas Brown CJA
Defendant’s Attomey

USM Number 90077298

Ol -

THE DEFENDANT:

X] pleaded guilty to count(s} 2 of the Information

 

L] was found guilty on count(s)

after a plea of not guilty. oO
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense . . Number(s)
8 USC 1324(a)(1)(A)() BRINGING IN ALIEN AND AIDING AND ABETTING 2
and (v)(T)
The defendant is sentenced as provided in pages 2 through 2 of this Judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

(] The defendant has been found not guilty on count(s)

 

LS} Count(s) remaining are dismissed on the motion of the United States.

 

Assessment : $100.00

DS JVTA Assessment*: $5,000 ordered waived. Defendant found to be indigent.
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine L) Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this.
_ judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

Mav 29, 2020

Date of Imposition of Sentence

   

 

 

HON. Dana M. Sabraw
UNITED STATES DISTRICT JUDGE

 

 
 

Case 3:19-cr-04860-DMS Document 87 Filed 05/29/20 PagelD.194 Page 2 of 2

AO 245B (CASD Rev. 1/19} Judgment in a Criminal Case

 

 

DEFENDANT: PEDRO ESPINOZA-GUTIERREZ (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR4860-DMS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
THIRTY-SIX (36) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
Defendant be designated to a facility in the Southwest Region of the U.S.

KO

The defendant is remanded to the custody of the United States Marshal.

(1 The defendant must surrender to the United States Marshal for this district:
Cc] at | - AM, on

 

 

C] as notified by the United States Marshal.
O The defendant must surrender for service of sentence at the institution designated by the Bureau of
- Prisons:
LI onor before
Cas notified by the United States Marshal.
C1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By ] DEPUTY UNITED STATES MARSHAL

19CR4860-DMS
